      Case: 1:18-cv-02834-JRA Doc #: 10 Filed: 07/02/20 1 of 1. PageID #: 631


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


Luis Cruz,                                    )       CASE NO.: 1:18CV2834
                                              )
          Petitioner,                         )       JUDGE JOHN ADAMS
                                              )
                                              )
                                              )
Warden Brigham Sloan,                         )       ORDER AND DECISION
                                              )
          Respondent.                         )
                                              )


       The Court has examined the Report and Recommended Decision of the Magistrate Judge

submitted in this matter on May 21, 2020. Doc. 9. Upon due consideration, and no objections

having been filed by the parties, the Court adopts the Report and recommended findings and

conclusions of the Magistrate Judge and incorporates them herein. Therefore, it is ordered that

petition is hereby DENIED.

       Pursuant to 28 U.S.C § 1915(a)(3), the Court certifies that Petitioner may not take an appeal

from the Court’s decision in good faith, and that there is no basis upon which to issue a certificate

of appealability on Grounds Two and Three of the petition. 28 U.S.C. § 2253(c); Fed. R. App. P.

22(b). Consistent with the R&R, the Court issues a certificate of appealability with respect to

Ground One in the petition.

       IT IS SO ORDERED.



       Date: 7/1/2020                                  /s/ John R. Adams
                                                      JUDGE JOHN R. ADAMS
                                                      UNITED STATES DISTRICT JUDGE
